Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
27, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00096-CV


             VERSATILE MARINE SERVICES, INC., Appellant

                                        V.

    GULF COAST MARINE ASSOCIATES, INC. A/K/A GULF COAST
             MARINE & ASSOCIATES, INC., Appellee

                    On Appeal from the 58th District Court
                          Jefferson County, Texas
                      Trial Court Cause No. A-194,269


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 25, 2013. On March
20, 2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.